Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of species in A), B), and C), claims 1, 2, 4, 5, 9-13, and 16-19, filed November 16, 2020 is acknowledged and has been entered.  Applicant elected Species A) CVD: AMI in claim 5, Species B) Immunoassay: lateral flow-based POC in claims 13 and 16, and Species C) Medication / Therapy: Antiplatelets in claim 19.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further consideration, all species recited in Species A, Species B, and Species C have been rejoined for prosecution on the merits.  Accordingly, claims 1, 2, 4, 5, 9-13, and 16-23 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing 

Trademark Usage
4.	The use of the medication terms atorvastatin, simvastatin, rosuvastatin, atenolol, bisoprolol, metoprolol, nebivolol, Ramipril, Lisinopril, and doxycycline in paragraph [0029] of Applicant’s disclosure as well as preliminary new claims 20-23, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
5.	The listing of references in the specification in pages 19-21 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 13, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is confusing in lacking clear antecedent basis in reciting, “wherein activated MMP-8 is detected” because it is unclear as to whether the MMP-8 detected in claim 1 should be activated.  If so, then perhaps claim 4 should recite, “wherein the MMP-8 is activated MMP-8.” 
	Claim 13 is indefinite in reciting, “ELISA” and “IFMA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.  See also claim 16.
	Claim 17 is objected to in using improper Markush language in reciting, “wherein the treatment is selected from … and….”  It should recite, “wherein the treatment is selected from the group consisting of … and….”
Lisinopril, and doxycycline.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, the trademark/trade name is used to identify/describe “doxycycline” in claims 19 and 23.  Accordingly, the identification/description is indefinite.
In the present case, the trademark/trade name is used to identify/describe “atorvastatin”, “simvastatin”, “rosuvastatin”, and “pravastatin” in claim 20.  Accordingly, the identification/description is indefinite.   
In the present case, the trademark/trade name is used to identify/describe “atenolol”, “bisoprolol”, “metoprolol”, and “nebivolol” in claim 21.  Accordingly, the identification/description is indefinite.
In the present case, the trademark/trade name is used to identify/describe “Ramipril” and “Lisinopril” in claim 22.  Accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 5, 9-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Effect of PAS triple therapy on serum matrix metalloproteinase-7, -8 and atherosclerosis in patients with acute cerebral infarction. Wuhan Daxue Xuebao, Yixueban 33 (2): 219-223 (2012) Abstract only).
Li et al. teach the invention essentially as disclosed and claimed.  Li et al. teach monitoring the effect of PAS treatment (therapy) on coronary disease and/or peripheral artery disease (coronary plaque, atherosclerosis) in a group of subjects.  PAS treatments is specifically probucol, aspirin, and statin.  Li et al. teach administering PAS treatment medications to the subjects; detecting serum matrix metalloproteinase-8 (MMP-8) and C-reactive protein (CRP) in the serum of the subjects; and comparing the amounts of MMP-8 and CRP detected in the subjects with respective predetermined values of MMP-8 and CRP; wherein the detection of lowered levels of MMP-8 and CRP or amounts of MMP-8 and CRP below the predetermined values of MMP-8 and CRP is indicative of the PAS treatment being effective.  The statin medication used by Li et al. is specifically atorvastatin.  See entire Abstract.
 
s 1, 2, 4, 5, 9-13, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pussinen et al. (The balance of serum matrix metalloproteinase-8 and its tissue inhibitor in acute coronary syndrome and its recurrence. International Journal of Cardiology. 167: 362-368 (2013)).
Pussinen et al. teach the invention essentially as disclosed and claimed.  Pussinen et al. teach monitoring cardiovascular disease (CVD), specifically acute myocardial infarction (AMI) or acute coronary syndrome (ACS: unstable angina pectoris) in subjects, effect of treatment, and recurrence thereof (Abstract).  Pussinen et al. teach detecting serum MMP-8 (collagenase-2; neutrophil collagenase), TIMP-1 which binds to activated MMP-8, and C-reactive protein (CRP: acute phase reactant) in serum from a subject; and comparing the amounts of serum MMP-8 and CRP detected in the subject with respective predetermined values of MMP-8 and CRP using ROC analysis (receiving operator characteristics); wherein detection of significantly higher levels of MMP-8 and CRP or amounts of MMP-8 and CRP above predetermined values of MMP-8 and CRP from healthy normal subjects is indicative that the subject has AMI or ACS.  Serum MMP-8 is detected by immunoassay using time resolved immunofluorescence assay (IFMA).  Serum hsCRP (high sensitivity) is detected by immunoassay using enzyme-linked immunosorbent assay (ELISA) (Abstract; p. 362, right col.; p. 363, left & right cols. to p. 364, left col.; Table1; Table 2).  
Pussinen et al. teach administering treatment or medication to the subject, and detecting a decrease in the amount of MMP-8 and CRP at recovery period which is measured after treatment with medication which resulted to recovery of the subject from acute phase of AMI / ACS within 3-6 months (Abstract; p. 363, left & right cols.).  
	As to the statins, beta clockers, and ACE inhibitors used in treating CVD recited in claims 20-22; Applicant admits, by way of disclosure at paragraph [0029], that the statins recited as atorvastatin, simvastatin, rosuvastatin, and pravastatin; the beta blockers recited as atenolol, bisoprolol, metoprolol, and nebivolol; and ACE inhibitors recited as Ramipril and Lisinopril are well known, commercially available, and conventionally used in the art to treat CVD (Payne et al. 2001, Kormi et al. 2014, Alfakry et al. 2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pussinen et al. (International Journal of Cardiology. 167: 362-368 (2013)) in view of Payne et al. (The effect of subantimicrobial-dose-doxycycline periodontal therapy on serum biomarkers of systemic inflammation: a randomized, double-masked, placebo-controlled clinical trial. J Am Dent Assoc 142 (3): 262-273 (March 2011)).
	Pussinen et al. is discussed supra.  Pussinen et al. differ from the instant invention in failing to teach doxycycline medication for CVD treatment
Payne et al. teach monitoring the effect of treatment or medication on periodontitis associated with CVD such as CAD in a subject.  Payne et al. teach administering doxycycline medication treatment (SDD) to the subject; and detecting the level of MMP-8, MMP-9, and hsCRP in the serum sample of the subject; and comparing the amounts of MMP-8, MMP-9, and hsCRP detected in the subject with respective predetermined values of MMP-8, MMP-9, and CRP from healthy subjects; wherein the detection of lowered levels of MMP-8, MMP-9, and CRP or amounts of MMP-8, MMP-9, and CRP below the predetermined values is indicative of the SDD treatment or medication being effective for treatment of CAD (Abstract; p. 4, last full ¶; p. 5, last full ¶; p. 6, 1st full ¶).

	
10.	No claims are allowed.

Remarks
11.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Kurl et al. (Serum matrix metalloproteinase-8 concentrations are associated with all-cause mortality among overweight men. Journal of the American College of Cardiology 53 (10): A226-A227 Abstract Number 1048-78 (2009)) teach that serum MMP-8 alongside CRP have higher concentrations in overweight men having BMI >25 and coronary heart disease (CHD) than those without, which indicate that increased serum MMP-8 concentrations predict risk of CHD and cardiovascular disease (CVD) in normal weight men.  See entire Abstract.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 6, 2021